PER CURIAM.
The appellant challenges the order by which the trial court denied his Florida Rule of Criminal Procedure 3.850 motion for post-conviction relief. Because the trial court failed to attach those portions of the record that conclusively show the appellant is entitled to no relief, we reverse the order and remand this case to the trial court. Upon remand, the trial court should hold an evi-dentiary hearing or attach to its order of denial the portions of the record showing no entitlement to relief. See Fla. R.Crim. P. 3.850(d).
ALLEN, WEBSTER and PADOVANO, JJ., concur.